Citation Nr: 0300395	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  98-09 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for decreased kidney 
functioning.

2.  Entitlement to service connection for edema of both 
legs.

(The issue of an initial evaluation in excess of 10 
percent for left hip osteoporosis will be the subject of a 
later decision.) 


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.




ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1939 to 
March 1946.  The veteran was a prisoner of war (POW) for 
approximately four years.

This matter comes before the Board of Veterans' Appeals 
(Board) from the January 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office in 
Waco, Texas.  

In accordance with Fenderson v. West, 12 Vet. App. 119 
(1999), the issue of an increased evaluation for left hip 
osteoporosis has been rephrased to reflect that the 
veteran is appealing the initial evaluation.

The Board is undertaking additional development on the 
issue of entitlement to an initial evaluation for left hip 
osteoporosis pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. at 3,105 (codified at 38 
C.F.R. § 20.903 (2002)).  After giving the notice and 
reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

 2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  The veteran has a history of bilateral hydronephrosis 
secondary to prostatic obstruction.  

4.  The veteran had no kidney complaints while serving on 
active duty; no pathology was found and no diagnosis of a 
kidney disorder was made during the veteran's active 
service.

5.  A chronic disability of edema of both legs was not 
shown in service.


CONCLUSIONS OF LAW

1.  Decreased kidney functioning was not incurred or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303, 3.304 (2002).

2.  Edema of both legs was not incurred or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In November 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
became law to clarify the duty of VA to assist claimants 
in developing evidence pertinent to their claims for 
benefits. It eliminates the prior requirement that a claim 
be well grounded before VA's duty to assist arises.  VCAA 
requires that VA make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his or her 
claim unless it is clear that no reasonable possibility 
exists that would aid in substantiating the claim.  

Upon careful review of the claims folder the Board finds 
that all required notice and development action specified 
in this new statute have been complied with during the 
course of the current appeal.  Specifically, the Board 
finds that the April 2002 Statement of the Case (SOC), 
specifically satisfies the requirement at § 5103A of VCAA 
in that they clearly notify the veteran of the evidence 
necessary to substantiate his claim.  The veteran did not 
indicate the existence of any outstanding Federal 
government record that could substantiate his claims.  Nor 
did he refer to any other records that could substantiate 
his claims.  By letter dated in October 2001, the Board 
advised the claimant of how responsibilities in developing 
the record are divided.  Accordingly, the notice 
requirement regarding division of responsibilities is 
satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Since the RO has also provided all required 
notice and assistance to the veteran, the Board finds that 
there is no prejudice in proceeding with the claim at this 
time.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002).  For the showing of chronic disease in 
service one must present a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (2002).  If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where disability compensation is claimed by a former 
prisoner of war, omission of history or findings from 
clinical records upon repatriation is not determination of 
service connection, particularly if evidence of comrades 
in support of the incurrence of the disability during 
confinement is available.  Special attention will be given 
to any disability first reported after discharge, 
especially if poorly defined and not obviously of 
intercurrent origin.  The circumstances attendant upon the 
individual veteran's confinement and the duration there 
will be associated with pertinent medical principles in 
determining whether disability manifested subsequent to 
service is etiologically related to the prisoner of war 
experience.  38 C.F.R. § 3.304(e) (2002).

Service medical records reflect a physical examination in 
September 1945, which noted moderate edema of both legs.  
The veteran underwent another physical examination two 
weeks later that showed no change.  The veteran was re-
examined in October 1945 and was noted to have no edema in 
his extremities.  Physical examination in November 1945 
following 30 days convalescent leave was essentially 
normal and the veteran had no complaints.  Physical 
examination in February 1946 after 90 days rehabilitation 
leave was essentially negative and the veteran had no 
complaints.  The veteran underwent a discharge physical 
examination in March 1946.  The examination report 
reflects that the extremities were normal and there were 
no physical defects that were considered disabling.  

The veteran underwent a VA compensation and pension (C&P) 
physical examination in October 1946.  The veteran's 
current complaints included swollen ankles.  No swelling 
was noted upon examination.  

The veteran underwent a VA C&P physical examination in 
September 1948.  He noted having kidney trouble as a POW.   
A genitourinary examination was performed, including a 
cystoscopy.  The examination did not reveal any disorders 
of the kidneys.

Records from physicians E.W. and J.W., covering treatment 
from 1977 to 1998,  indicate that an intravenous pyelogram 
done in April 1981 showed marked delay in kidney function 
bilaterally apparently due to lower ureteral obstruction 
from a thick bladder wall and a large prostate.

Records from T.M.C., M.D., show a questionnaire for 
patients on their initial office visit.  The veteran 
completed the form in June 1988.  At that time, he denied 
a history of kidney problems.  

Records from R. Hospital indicate that the veteran was 
admitted with a diagnosis of subphrenic abscess in August 
1988.  Physical examination of the veteran revealed no 
edema in the extremities.  

Dr. T. M. C. informed the veteran by letter, dated in June 
1991, that he did have slight edema of the legs.  

In December 1991, the veteran underwent a VA C&P physical 
examination.  Light pitting. was noted in the veteran's 
lower one-third of legs and feet.  This was discussed 
further under the diagnosis "chronic thrombophlebitis both 
lower extremities since prostatic surgery in 1981," as 
follows, "the veteran had filter placed into inferior vena 
cava in 1981 and has been on anticoagulation therapy since 
that time.  Exam today reveals slight edema of lower 
extremities and the veteran complains of chronic pain and 
swelling of both lower extremities."

The veteran completed a Former POW Medical History (VA 
Form 10-0048) in December 1991.  He indicated that while a 
POW, he had swelling of the legs and/or feet.  The veteran 
also underwent an Ex-POW examination.  The examination 
summary sheet revealed one pertinent diagnosis: chronic 
changes lower extremities secondary to phlebitis.

In July 1992, via VA Form 21-4138 (Statement in Support of 
Claim), the veteran complained of problems with his legs 
and feet swelling up and requested a reevaluation for 
peripheral neuropathy and residuals of beriberi.

The veteran underwent a VA C&P physical examination in 
January 1993.  The veteran's medical history disclosed 
that he underwent a suprapubic prostatectomy in 1981 and 
subsequently, had clots in the veins of the right leg, 
pulmonary embolism, and the insertion of an inferior vena 
cava filter, without subsequent embolization.  He reported 
undergoing a splenectomy and removal of a huge mass 
between the colon and the spleen.  The veteran stated that 
this surgery was followed by bilateral swelling of the 
legs; he reported that his legs have remained swollen 
since that time despite the use of elastic stockings.  
Upon physical examination, the extremities were negative 
except for one 2+ bilateral inframalleolar edema.  Under 
the diagnosis of "history of beriberi," the examiner noted 
that current edema was secondary to episodes of 
phlebothrombosis.

The records of R.I.M., M.D., show that the veteran 
consulted him from April 1995 to April 1999.  Physical 
examination in April 1995 revealed a trace of bilateral 
lower extremity edema to the mid calves.  The kidneys were 
not enlarged.  The assessment was probably recent passage 
of renal calculus.    The veteran continued to have 1+ 
chronic bilateral pretibial and ankle edema throughout his 
treatment with Dr. R.I.M.  

Dr. E.W. and Dr. J.W.'s records reflect that in July 1997 
an intravenous pyelogram showed no left kidney function 
whatsoever and a Grade I hydronephrosis on the right side.  

Baylor University Medical Center confirmed the diagnosis 
of bilateral hydronephrosis during hospital admissions in 
August 1997 and September 1997.

Dr. E.W.W., Jr. wrote the veteran a letter in October 
1997.  In pertinent part, Dr. W. states that the veteran 
had an open prostatectomy in about 1981.  Dr. W. 
continues, 

"Unfortunately, prostatic tissue sometimes does 
regrow and remember, too, that in investigating 
the problem you had evidence of back pressure 
changes in both kidneys more marked on the left 
side where function was markedly diminished.  
The CT scan was done in an effort to rule out 
any other obstruction which might have affected 
the kidneys, namely such things as stones or 
tumor and, of course, the CT scan did not show 
any of these fortunately, so that the blame 
seemed to have rested altogether on the 
blockage at the outlet of the bladder."

The bilateral hydronephrosis diagnosis was confirmed in 
Dr. E.W. and Dr. J.W.'s records in July 1998; however, the 
degree of left side hydronephrosis was moderate rather 
than severe.

The veteran had a comprehensive office visit with Dr. 
R.I.M. in September 1998.  Physical examination was 
negative for edema in the extremities; however, under 
"cardiovascular" it was noted that the veteran has chronic 
1+ bilateral pretibial and ankle edema.  The kidneys were 
not enlarged.  Laboratory studies showed slightly 
decreased kidney function.  Dr. M. indicated that he was 
pleased that kidney function was stable.

The veteran saw K.T.K., M.D., on numerous occasions 
between November 1998 and June 1999 for evaluation of his 
"kidney problems."  Dr. K. noted in the veteran's medical 
history that his left kidney was chronically obstructed 
and hydronephrotic with 17 percent function by renal exam; 
the right kidney had 83 percent function.  Repeated 
physical examinations reflected the kidneys were not 
palpable and the extremities were negative for edema.  

The veteran underwent a VA C&P physical examination in 
July 1999.  Examination of the lower extremities revealed 
hyper pigmentation of skin below the knees and only trace 
of pretibial pitting edema.  The pertinent diagnoses were: 
(1) mild chronic edema of both lower extremities with 
onset following surgery for cancer of colon with 
splenectomy and (2) postoperative status suprapubic 
prostectomy 1981 and again September 1997 with history of 
bilateral hydronephrosis secondary to prostatic 
obstruction.  The examiner opined that the etiology of the 
edema is not related to his POW confinement.  The examiner 
explained that although the veteran did have beriberi, the 
edema occurred only many years later following surgery for 
cancer of the colon.

II.  Analysis

A review of the record demonstrates the veteran was 
repeatedly examined after he was "repatriated" and before 
his final discharge.  These examinations show no complaint 
or treatment for kidney disorders during service.  The 
veteran first complained of "kidney problems" at a VA 
examination in September 1948, but the examination, which 
included a special genitourinary examination, failed to 
disclose any disability pertaining to the kidney.  
Diagnosis of a kidney disorder was not made until 1981, 
when an intravenous pyelogram was interpreted to show 
bilateral hydronephrosis.  At that time, the kidney 
disorder was thought to be secondary to a lower ureteral 
obstruction from a thick bladder wall and a large 
prostate.  Records show that the veteran continued to have 
bilateral hydronephrosis into the present and all 
physicians that have expressed an opinion on the etiology 
of this disorder, whether treating the veteran or 
examining him for compensation purposes, concur that the 
disorder is due to bladder or prostatic obstruction.  The 
record presents no objective medical evidence to support a 
connection between service and the current decreased 
kidney functioning.

The Board must emphasize that it has no doubt about the 
veteran's good faith in bringing his claim and does not in 
any way disregard the extreme hardship that the veteran 
endured as a prisoner of war.  The Board is confident that 
the veteran is personally convinced that he has current 
disabilities related to service.   Ultimately, however, 
the Board must conclude that the medical evidence in this 
case is controlling and is simply overwhelmingly against 
the claim.  In such circumstances, the benefit of the 
doubt doctrine is not for application.  Accordingly, the 
Board finds that service connection may not be granted for 
decreased kidney functioning.

Regarding the claim of service connection for edema of 
both legs, the record shows that moderate edema was noted 
on the veteran's repatriation examination in September 
1945 and on the examination that followed two weeks later.  
The edema, however, appeared to resolve before the veteran 
was discharged, as demonstrated on four examinations 
between October 1945 and March 1946.  When discharged, the 
veteran's examination was normal and negative for any 
defects considered disabling.  Although the veteran 
complained of swelling in his ankles shortly after service 
in October 1946, there was no specific finding of swelling 
or edema on examination.  The next finding of edema in the 
records is not until June 1991; after that, the record 
shows intermittent findings of trace or pitting edema in 
the lower extremities.  The VA examiners from examinations 
in December 1991, January 1993, and July 1999 all concur 
that the veteran's lower extremity edema is secondary to 
the veteran's cardiovascular system, specifically, his 
chronic thrombophlebitis.  Records from Dr. R.I.M., one of 
the veteran's treating physicians, appear consistent with 
the opinions of VA examining physicians, in that, Dr. M. 
notes chronic 1+ bilateral pretibial and ankle edema under 
the cardiovascular portion of his September 1998 report.  
Finally, the July 1999 VA examiner specifically opined 
that there was no connection between the veteran's current 
lower extremity edema and his service as a prisoner of 
war.

The totality of the objective evidence does not support a 
connection between the veteran's complaints of edema in 
service and the findings of edema 50 years later.  
Accordingly, the benefit of the doubt doctrine is not for 
application and the Board finds that there is no service 
connection for edema of both legs.
 

ORDER

Service connection for decreased kidney functioning is 
denied.

Service connection for edema of both legs is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

